DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (KR20170099073), in view of, Saika (US 2017/0227162).

          Wan teaches:
          In regards to claim 1, Wan discloses an image capture assisting accessory capable of correcting shaking of an electronic device, comprising:  (20, 30 fig(s) 1-4, ‘3-axis stabilization device’, ‘image photographing device holder’)

          a coupling part configured to hold the electronic device; (30 fig(s) 1-4, ‘holder used to hold a camera’)

           one or more link rods rotatably coupled with each other and connected to the coupling part; and (20, 23, 25, (22, 24, 26), (224, 244, 264) fig. 4,’3-axis stabilization device’, ‘link rods’, ‘axis correction members’, ‘driving motors’)

          at least one correction part formed at a portion where the link rods are rotatably coupled, ((22, 24, 26) fig(s) 1-4, ‘axis correction members’)

st and 2nd fixing plates’)


          Wan does not teach:

           a rotation lock for restricting the rotation of the rotation portion.  

          Saika discloses:

           a rotation lock for restricting the rotation of the rotation portion.  (840 fig(s) 8a-b, ‘plurality of tapered locking blocks’; para 0100)

          It would have been obvious before the effective filing date of the invention to combine the ‘3-Gimbal apparatus’ of Wan with the ‘locking blocks’ of Saika in order to provide a hand-held camera stabilization device for video imaging and the like.



          In regards to claim 2, Wan discloses an image capture assisting accessory of claim 1, (see claim rejection 1) wherein the link rods include: (20, 30 fig(s) 1-4, ‘3-axis stabilization device’, ‘image photographing device holder’)


          a first link rod having one end connected to the coupling part; (23, 222 fig. 4, ‘shows a 1st fixing plate 222 and a 1st connecting rod attaches or couples to an electronic device’)

         a second link rod having one end rotatably coupled with the other end of the first link rod; and (24, 242 fig. 4, ‘shows a 2nd correction device 24 and a 2nd axis device rotably connected’)

         a third link rod having one end rotatably coupled with the other end of the second link rod and the other end rotatably coupled with a manipulation part.  (25, 226 fig. 4 ‘shows a 1st rotation plate elongated (226) and rotation member (25) attached to mounting plate (28) fig. 1 ~articulation/manipulation member’)

          In regards to claim 3, Wan discloses an image capture assisting accessory of claim 2, wherein the at least one correction part includes: 

          a first correction part formed at a portion where the first link rod and the second link rod are rotatably coupled; (22, 24, 242 fig. 4, ‘shows a 1st axis correction device (22), a 2nd fixing plate 24 and a 2nd axis device rotably connected’)

          a second correction part formed at a portion where the second link rod and the third link rod are rotatably coupled; and (24, 242 fig. 4, ‘shows a 2nd correction device 24 and a 2nd axis device rotably connected’)

          a third correction part formed at a portion where the third link rod and the manipulation part are rotatably coupled.  (25, 26, 226 fig. 4 ‘shows a 3rd axis correction device (26), and a 1st rotation plate elongated (226) and rotation member (25) attached to mounting plate (28) fig. 1 ~articulation/manipulation member’)


          In regards to claim 4, Wan discloses an image capture assisting accessory of claim 1, wherein: (see claim rejection 4)

          the fixing portion is formed at one end of the corresponding link rod and the rotation portion is formed at the other end of the link rod; (222, 242 fig. 4 , ‘1st and 2nd fixing plates’; 20, 23, 25, (22, 24, 26), (224, 244, 264) fig. 4,’3-axis stabilization device’, ‘link rods’, ‘axis correction members’, ‘driving motors’)


          the fixing portion formed at one of the link rods and the rotation portion formed at another one of the link rods are rotatably coupled; and (222, 242 fig. 4 , ‘1st and 2nd fixing plates’; 20, 23, 25, (22, 24, 26), (224, 244, 264) fig. 4,’3-axis stabilization device’, ‘link rods’, ‘axis correction members’, ‘driving motors’)

          Saika teaches:

           the rotation lock is disposed at the fixing portion to impose or lift restrictions on the rotation of the rotation portion. (840 fig(s) 8a-b, ‘plurality of tapered locking blocks’; para 0100)
 
          In regards to claim 13, Wan discloses an image capture assisting accessory of claim 1, wherein the correction part is formed corresponding to the three axes of three-dimensional space.  (abstract; fig(s)1-4; para(s) 0013-0036; (22, 24, 26) fig(s) 1-4, ‘axis correction members’)


          In regards to claim 14, Wan discloses an image capture assisting accessory of claim 1, further comprising a slip ring 17YPF201805-0007 disposed at the correction part. (22, 24, 242 fig. 4, ‘shows a 1st axis correction device (22), a 2nd fixing plate 24 and a 2nd axis device rotably connected’)


Allowable Subject Matter

Claims 5-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852